
	
		II
		111th CONGRESS
		1st Session
		S. 1402
		IN THE SENATE OF THE UNITED STATES
		
			July 7, 2009
			Mr. Merkley (for himself
			 and Mr. Alexander) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the amount allowed as a deduction for start-up expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Jump Start Act of
			 2009.
		2.Increase in amount
			 allowed as deduction for start-up expenditures
			(a)In
			 generalSubsection (b) of
			 section 195 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(3)Special rule for
				taxable years beginning in 2009, 2010, or 2011In the case of a taxable year beginning in
				2009, 2010, or 2011, paragraph (1)(A)(ii) shall be applied—
						(A)by substituting
				$10,000 for $5,000, and
						(B)by substituting
				$60,000 for
				$50,000.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			
